.Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 9th 2022 has been entered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-17 of copending Application No. 16/522600 (hereinafter “the copending application”) in view of Linder et al. (US 2005/0154443) and Chau et al. (US 2014/0067054).
This is a provisional nonstatutory double patenting rejection.
Claim 11 of the present application recites all the limitations of claim 11 of the copending application (claims 12-17 in each being identical to eachother, respectively) except that the spacer body is made from braided self-expandable metallic thread (claim 11, line 6 of the copending application).  However, Linder et al. teach that it is known in the art make stents self-expandable by forming them from braided nitinol wire (¶[0043]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and in view of Linder et al., to have made the spacer body of claim 11 of the present application (in light of Applicant’s specification being recognized as a stent-like structure) from braided nitinol thread in order to take advantage of this known means for making a stent-like structure with a self-expanding ability.  Claim 11 of the copending application fails to recite that the spacer body extends radially outwardly as the spacer body extends from the distal end toward the proximal end (claim 11, lines 5-6 of the present application).  However, Chau et al. disclose the implantable prosthetic device having such a profile (Figure 39) as described below (see 102 rejection below).  Chau et al. further disclose that it is desirable to coapt native leaflets closely together (¶[0120]) and the profile of Figure 39 would be recognized by one skilled in the art as performing this function better than one with straight sides.   Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the spacer body of the copending application with the profile of Figure 39 in Chau et al., having a bottom portion which extends radially outward as claimed, in order to provide improved coaptation between native heart valve leaflets.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chau et al. (US 2014/0067054).
Regarding claim 1, Chau et al. disclose an implantable prosthetic device (600; Figures 38-43) for connection to native heart valve leaflets (Figure 42), comprising: a spacer body (602) that is configured to be disposed between native valve leaflets of a heart (Figure 42) and divide an orifice between a ventricle and an atrium into two orifices (618/620; Figure 43; ¶[0124]); wherein the spacer body has a proximal end and a distal end; wherein the spacer body extends radially outwardly as this spacer body extends away from the distal end toward the proximal end (Figure 39 - the rounded bottom creates this profile for a portion of the length); at least one anchor portion (604, 606) coupled to the distal end of the spacer body, wherein the at least one anchor portion is placed against a ventricular surface of a corresponding one of the native heart valve leaflets (evident from Figure 42). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 2-4, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Chau et al. (US 2014/0067054).
Regarding claim 2, Chau et al. fail to disclose a cap as claimed for the above embodiment.  Chau et al. disclose another embodiment having a cap (822) coupled to the at least one anchor portion (Figure 62) in order to provide a softer tissue contact surface to reduce trauma (¶[0134]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the cap of Figure 62 over the anchors of Figures 38-43 in order to provide a softer tissue contact surface to reduce trauma.
Regarding claims 3 and 4, Chau et al. do not clearly disclose whether the anchor has an upper leg portion as claimed.  Chau et al. disclose other embodiments where the anchor has an upper leg portion coupled to the distal end of the spacer body (e.g. see vertical portion of 24 connected to distal end of spacer 28 in Figure 6) and a lower leg portion (vertical portion of 24 on outside of spacer 28) connected to the upper leg portion by a joint (bent section at bottom of anchor; noting that Applicant’s “joint” can be an area of preferential bending without any mechanical linkages - 618, Figure 25).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the Figure 38-43 embodiment of Chau et al. with the upper leg portion of Figure 6 as a simple substitution of one known element (anchor without an upper leg portion) for another (anchor with an upper leg portion) to obtain the predictable result of securing the device to a valve leaflet (MPEP 2143(1)(B)).
Regarding claims 7 and 8, Chau et al. fail to disclose that the spacer body and anchors of Figures 38-43 is covered with a blood impervious material.  Chau et al. disclose a very similar embodiment of the spacer body and anchors (Figures 55-56) which are covered with a blood impervious material in order to provide a softer tissue contact surface to reduce trauma and/or prevent blood regurgitation (¶[0134]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have covered the spacer body and anchors of Figures 38-43 of Chau et al. with the blood impervious material of Figures 55-56 in order to provide a softer tissue contact surface to reduce trauma and/or prevent blood regurgitation.

Claims 5, 6, 9, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chau et al. (US 2014/0067054) in view of Linder et al. (US 2005/0154443).
Regarding claims 5, 6 and 9, Chau et al. fail to disclose that the spacer body is made from braided self-expandable metallic thread.  Chau et al. disclose that another very similar embodiment (Figures 6-9) can be constructed as a mesh like a conventional expandable stent (¶[0084]).  Chau et al. further disclose that various embodiments of their invention can be made self-expandable by constructing them from nitinol (¶[0011], ¶[0020], ¶[0085] and elsewhere).
Linder et al. teach that it is known in the art make stents self-expandable by forming them from braided nitinol wire (¶[0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the embodiment of Figures 38-43 from self-expandable nitinol mesh since Chau et al. are silent as to the specific construction of this embodiment and teach that such a construction is suitable for a very similar embodiment.  It would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and in view of Linder et al., to have also made the Figure 38-43 embodiment as a braided wire structure in order to take advantage of this known form of a self-expandable mesh stent. It would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the spacer body and the at least one anchor portion from a single piece of braided self-expandable metallic thread since Chau et al. disclose that in a very similar embodiment (Figures 55-56) the anchors and spacer body being one piece (¶[0133]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and in view of the Figure 55/56 embodiment, to have made the spacer and anchors of Chau et al. from one piece of braided metallic thread in order to simplify the manufacturing process.  Furthermore, it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).  
Regarding claim 10, as modified according to claim 1, the spacer body would essentially be a braided tube made of flexible and springy nitinol wire.  Such a structure would be configured such that compressing ends of the spacer body would axially foreshorten the spacer body axially and expands the spacer body radially.  

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas McEvoy whose telephone number is (571) 270-5034 and direct fax number is (571) 270-6034.  The examiner can normally be reached on Monday-Friday, 9:00 am – 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS MCEVOY/Primary Examiner, Art Unit 3771